DETAILED ACTION
Claims 1-3 and 20-26 are pending before the Office for review.
In the response filed February 11, 2021:
Claims 1, 3, 20 and 26 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Vick and John Brice on March 4, 2021.

The application has been amended as follows:
In claim 1, line 5, the word “treated;” had been deleted and -- treated, wherein the metal surface to be treated is selected from the group consisting of magnesium, magnesium alloys, aluminum, aluminum alloys, titanium, titanium alloys, zinc and zinc alloys;--.
In claim 20, line 5, the word “treated;” had been deleted and -- treated, wherein the metal surface to be treated is selected from the group consisting of magnesium, magnesium alloys, aluminum, aluminum alloys, titanium, titanium alloys, zinc and zinc alloys;--.
In claim 26, line 5, the word “treated;” had been deleted and -- treated, wherein the metal surface to be treated is selected from the group consisting of magnesium, magnesium alloys, aluminum, aluminum alloys, titanium, titanium alloys, zinc and zinc alloys;--.

Claim 3 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 1, 20 and 26 under Chang in view of Moon and Nagai. However Applicant’s arguments with regards to the limitations as presented previously presented claim 3, now incorporated into claims 1, 20 and 26, are found persuasive. In particular, Applicant’s arguments that the cited prior art fails to render Applicant’s claimed method directed toward a workpiece having a metal surface to be treated wherein the metal surface to be treated is selected from the group consisting of magnesium, magnesium alloys, aluminum, aluminum alloys, titanium, titanium alloys, zinc and zinc alloys. The Examiner finds Applicant’s arguments that Uehara fails to teach or render treating a surface of a workpiece consisting of Applicant’s claimed metals is found persuasive. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713